           Case 1:20-cv-01372-NONE-BAM Document 3 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    MARIA ENCAR ARNOLD,                                Case No. 1:20-cv-01372-NONE-BAM

12                   Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                         LONG FORM APPLICATION TO
13           v.                                          PROCEED IN FORMA PAUPERIS

14    NATIONAL AERONAUTICS AND SPACE                     (Doc. No. 2)
      ADMINISTRATION,
15                                                       THIRTY-DAY DEADLINE
                     Defendant.
16

17
            On September 28, 2020, Plaintiff Maria Encar Arnold (“Plaintiff”), proceeding pro se,
18
     filed the instant action. (Doc. No. 1.) Plaintiff did not pay the filing fee and instead filed an
19
     application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2).
20
            Plaintiff’s application is insufficient for the Court to determine if she is entitled to
21
     proceed without prepayment of fees in this action. According to the application, Plaintiff
22
     receives $1,893.00 per month in Social Security benefits. (Doc. No. 2 at 2, 5.) Although she
23
     also receives Social Security benefits for her children, child support and rent, it is unclear
24
     whether the listed amounts are received weekly, monthly or annually or whether she has
25
     additional mortgage and car expenses. (Id. at 2, 3.)
26
            Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed
27
     in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is
28

                                                     1
           Case 1:20-cv-01372-NONE-BAM Document 3 Filed 10/14/20 Page 2 of 2


 1 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

 2 full.

 3          Based upon the foregoing, it is HEREBY ORDERED that:

 4          1.    The Clerk of the Court is directed to forward an Application to Proceed in District

 5                Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 6          2     Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the

 7                $400.00 filing fee for this action, or (2) complete and file the enclosed

 8                Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 9                Form) – AO 239; and

10          3.    If Plaintiff fails to comply with this order, this action shall be dismissed.

11
     IT IS SO ORDERED.
12

13     Dated:    October 14, 2020                            /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
